                   Case 1:19-cv-04318-NRB Document 46-2 Filed 08/02/19 Page 1 of 2
.-·                 Case 1:19-cv-04318-NRB Document 47 Filed 08/05/19 Page 1 of 2

                                                                             ,1 l:SDC SDNY
      UNITED STATES DISTRICT COURT                                           I    DOCUMENT
      SOUTHERN DISTRICT OF NEW YORK                                          i ELECTRONICALLY FILED
                                                                             I DOC#:       ~ I
      FAN ENGINE SECURITIZATION LIMITED                                       1
                                                                                  DATE FILED:
                                                                                  --:::--
                                                                                                 &c ,f[C1
      and JET ENGINE HOLDING S.A.R.L.,

                                   Plaintiffs,                    Case No. 19-cv-4318 (NRB)


                             -against-

      DEUTSCHE BANK TRUST COMPANY
      AMERICAS, as Trustee, Senior Trustee,
      Operating Bank and Security Trustee,

                                   Defendant,

      and

      LOOMIS SAYLES INVESTMENT GRADE
      BOND FUND, LOOMIS SAYLES BOND
      FUND, LOOMIS SAYLES INVESTMENT
      GRADE FIXED INCOME FUND and NHIT:
      SECURITIZED CREDIT TRUST,

                                   Intervenors.




                                  ORDER FOR ADMISSION PRO HAC VICE

                 The motion of Jason N. Zakia, for admission to practice pro hac vice in the above-caption

      action is granted.

                 Applicant has declared that he is a member in good standing of the bar of the State of

      Florida and the bar of the State of Illinois; and his contact information is as follows:

                 Jason N. Zakia
                 WHITE & CASE LLP
                 111 South Wacker Drive, Suite 5100
                 Chicago, Illinois 60606-4302
                 Telephone:     (312) 881-5400
                 Facsimile:     (312) 881-5450
                 E-mail:        jzakia@whitecase.com



      AMERICAS 99816672
            Case 1:19-cv-04318-NRB Document 46-2 Filed 08/02/19 Page 2 of 2
              Case 1:19-cv-04318-NRB Document 47 Filed 08/05/19 Page 2 of 2




Applicant has requested admission pro hac vice to appear for all purposes as counsel for

Intervenors Loomis Sayles Investment Grade Bond Fund, Loomis Sayles Bond Fund, Loomis

Sayles Investment Grade Fixed Income Fund and NHIT: Securitized Credit Trust (collectively,

the "Loomis Funds") in the above-referenced action.

           IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before the Court are subject to the Local Rules of this Court, including

Rules governing discipline of attorneys.




AM1'RICAS 99816672                             2
